internal_revenue_service number release date index number --------------------- -------------------------------- ------------------------------- ------------------------------- -------------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-135042-17 date january legend trust ------------------------------------------------------------- ---------------------------------- sub1 ----------------------------------------------------------------------------------- -------------------------------------- sub2 ----------------------------------------------------------------------------------- -------------------------------------- parent lp1 lp2 law firm accounting firm state a date date --------------------------------- ------------------------------------ ------------------------------------ ---------------------------------- ----------------- -------------- --------------------- ----------------------------- plr-135042-17 date date date date date date date date date date year year a b c ------------------------ ------------------------ -------------------------- ------------------------ -------------------- ---------------------- ------------------- ---------------------------- ----------------------- ------------------------ ------- ------- ------ ------ ----- dear ------------------- this responds to a letter dated date submitted on behalf of trust sub1 and sub2 collectively taxpayers taxpayers request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make elections under sec_856 of the internal_revenue_code code to treat each of sub1 and sub2 collectively the subsidiaries as a taxable_reit_subsidiary trs of trust effective as of date facts trust is a state a corporation that was formed on date and has elected to be treated for u s federal_income_tax purposes as a real_estate_investment_trust reit each of the subsidiaries is a state a corporation that was formed on date plr-135042-17 parent originally was formed as a state a limited_liability_company on date and subsequently was converted into a state a limited_partnership on date lp1 and lp2 are state a limited_partnerships formed on date and date respectively trust and parent are owned primarily by institutional investors trust owns approximately a percent of the limited_partnership interests of each of lp1 and lp2 parent owns the remaining percentage approximately b percent of the limited_partnership interests of each of lp1 and lp2 lp1 owns c percent of all the issued and outstanding shares of sub1 lp2 owns c percent of all the issued and outstanding shares of sub2 in year taxpayers engaged law firm to provide legal and tax_advice regarding the formation of each of taxpayers and the qualifications of each of the subsidiaries to be treated as a trs of trust in the same year taxpayers engaged accounting firm to provide tax and accounting advice including the preparation of all of the tax returns and related forms for each of taxpayers around this time trust’s in- house advisor advisor began to perform routine accounting functions for taxpayers and began to coordinate accounting and tax_advice with law firm and accounting firm taxpayers represent that since inception they always have intended to make elections under sec_856 to treat each of the subsidiaries as a trs of trust effective as of date for the intended elections to be effective as of date a form_8875 taxable_reit_subsidiary election should have been filed by or on behalf of each of trust and sub1 and trust and sub2 no later than date taxpayers’ forms taxpayers’ forms however were never filed due to confusion as to who among law firm accounting firm and advisor would file taxpayers’ forms on date law firm prepared and submitted to the service a letter on behalf of taxpayers requesting extensions of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make elections under sec_856 to treat each of the subsidiaries as a trs of trust effective as of date on date the service issued a letter_ruling prior ruling which concluded that taxpayers had satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat each of sub1 and sub2 as a trs of trust effective as of date and which granted taxpayers a reasonable extension of time until date to do so law firm accounting firm and advisor each assumed that one of the others had timely filed taxpayers’ forms in accordance with prior ruling accounting firm prepared taxpayers’ tax returns and audited financial statements consistent with this assumption law firm attorney who obtained prior ruling left law firm in year plr-135042-17 trust recently began negotiations with potential buyers regarding the sale of trust’s shares on date during the course of due diligence in connection with the proposed sale the potential buyers requested copies of taxpayers’ forms on date having reviewed their files and consulted with law firm and accounting firm taxpayers realized that they had no evidence of the filing of taxpayers’ forms representatives for taxpayers contacted the service and the service advised taxpayers’ representatives that they found no evidence of such filings law firm accounting firm and advisor each represent that until date the date on which the potential buyers requested copies of taxpayers’ forms no events had occurred which would have caused them to question whether taxpayers’ forms had been properly and timely filed in accordance with prior ruling taxpayers represent that they believed that taxpayers’ forms had been properly and timely filed in accordance with prior ruling and that they have timely filed all of their respective u s tax and information returns consistent with and based on this belief taxpayers make the following additional representations the request for relief was filed before the failure to make the regulatory elections was discovered by the service granting the relief requested will not result in trust sub1 or sub2 having a lower tax_liability in the aggregate for all taxable years to which the elections apply than they would have had if the elections had been timely made taking into account the time_value_of_money taxpayers do not seek to alter return positions for which accuracy- related penalties have been or could have been imposed under sec_6662 at the time they requested relief and the new positions require or permit the regulatory elections for which relief is requested being fully informed of the required elections and related tax consequences taxpayers did not choose to not file the elections taxpayers are not using hindsight in making the decision to seek the relief requested no specific facts have changed since date the due_date of the elections making the elections advantageous to trust sub1 or sub2 in addition as required by sec_301_9100-3 and of the procedure and administration regulations taxpayers submitted with their request affidavits signed under penalties of perjury from appropriate individuals at law firm accounting firm and advisor plr-135042-17 law and analysis sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instructions further provide that the effective date cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking plr-135042-17 into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section under all the facts and circumstances of this case as represented by the taxpayers we have determined that the interests of the government are not prejudiced under the standards set forth in sec_301_9100-3 conclusion based on the information submitted and representations made we conclude that taxpayers have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat each of the subsidiaries as a trs of trust effective as of date accordingly taxpayers have days from the date of this letter to make the intended elections this ruling is limited to the timeliness of taxpayers’ forms this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether trust qualifies as a reit or whether sub1 or sub2 otherwise qualifies as a trs under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayers is not lower in the aggregate for all years to which the elections apply than such tax plr-135042-17 liability would have been if the elections had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine such tax_liability for the years involved if the director's office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to taxpayers sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ________________________________ alexa t dubert assistant to the branch chief branch office of associate chief_counsel financial institutions products enclosure copy of this letter for sec_6110 purposes cc
